Citation Nr: 1631610	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-10 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for migraine (claimed as headaches), including as secondary to the service-connected cervical sprain disability.

2.  Entitlement to service connection for lumbar strain (also claimed as degenerative disc disease (DDD), arthritis and spasm), including as secondary to the service-connected cervical sprain disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to November 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was held in June 2016.  A transcript of that hearing is included in the Veteran's record.  

The Veteran had a Board hearing in April 2004 regarding separate issues and those issues were recently addressed in a separate Board decision/remand in July 2016 by a different Veterans Law Judge.  Those issues are not a part of this Board remand.


REMAND

In December 2010 the Board referred the issues of entitlement to service connection for headaches and lumbar strain, to include as secondary to the Veteran's service-connected cervical sprain disability to the Agency of Original Jurisdiction (AOJ), as they had been raised by the evidence of record and had not been adjudicated at the RO level.  In a May 2013 rating decision, the RO denied service connection for both claims.  At the June 2016 hearing the Veteran testified that she has lumbar strain and headaches caused or aggravated by her service-connected cervical sprain.  She has not been afforded a VA examination to determine the current nature and etiology of the claimed disorders.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon, 20 Vet. App. at 83.  Here, the low threshold has been met and the Veteran must be afforded VA examination(s) to determine whether the claimed headaches and lumbar strain are related to any incident of her service or caused or aggravated by her service-connected cervical sprain.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any additional relevant medical treatment records, VA and non-VA, which pertain to her claims for service connection for headaches and lumbar strain that have not yet been associated with the Veteran's record.  Of specific interest, are records documenting treatment or complaints pertaining to the claimed disorders dating from the Veteran's last reported treatment by VA in November 2013. 

The Veteran should be requested to provide separate authorization and consent forms (VA Form 21-4142s) sufficient to enable VA to obtain treatment and other relevant records from any identified non-VA provider.  

Regardless of the Veteran's response, relevant VA treatment records, if any, must be obtained from the Baltimore, Maryland VAMC dating since November 2013. 

If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and her representative and they must be afforded an opportunity to respond.

2.  Once all relevant records have been obtained and associated with the record to the extent possible, schedule the Veteran for VA examination(s) to determine the nature and etiology of her headaches and lumbar strain.  The entire record must be available to and reviewed by the examiner(s).  All indicated tests should be accomplished and all clinical findings should be reported in detail.  Following examination, to include all indicated tests, the examiner(s) is asked to:

(a) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a headache disorder that is related to service.

(b) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are either proximately due to, or alternatively, permanently aggravated by her service-connected cervical sprain disability.  

(c) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has lumbar strain related to service.

(d) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar strain is either proximately due to, or alternatively, permanently aggravated by her service-connected cervical sprain disability.  

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's headaches and/or lumbar strain before the onset of aggravation.

A clear rationale for all opinions must be provided.  The examiner should discuss the rationale for all stated opinions, whether favorable or unfavorable.

3.  Thereafter, the record should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinions must be reviewed to ensure that they are responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented. 

4.  After completing the above, and any other development deemed necessary, readjudicate the claims for service connection for headaches and lumbar strain.  If the benefits sought on appeal are not granted, provide the Veteran and her representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

